DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
Claims 1-20 are given the benefit of claimed provisional Application No. 62/608168, filed 12/20/2017.
Drawings
Color drawings 1A, 1B, 2A, 2B, 2C, 2D, 3A, 3B, 4A, 4B, and 4C are objected to because a petition to accept color drawings has not been granted.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
Claims 1-20 recite use of machine learning algorithms that are too complex to be practical to be performed in the human mind, and therefore do not recite the mental process grouping of abstract ideas. Consequently claims 1-20 are patent-eligible under 35 U.S.C. 101 (see MPEP2106.04(a)(2)IIIA).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for recitation of the term “mining” in line 2 because the metes and bounds of the term are not clear. For the purpose of examination the claim has been interpreted as reciting “determining.”
Claim 12 recites the limitation "the method of PCA" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the claim has been interpreted as depending from claim 11.
Claim 15 is indefinite for recitation of the phrase “the functional effect is functional severity” because the metes and bounds of the phrase is not clear and it does not appear to be a relative term. For the purpose of examination the claim has been interpreted to recite “the functional effect is.”
Claims 17-19 each recite the limitation "the ligand." There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination claims 17-19 have been interpreted as depending from claim 16.

	Claims 13 and 14 are rejected for the same reason as claim 12 because they depend from claim 12 and fail to remedy the indefiniteness of claim 12.
Claims 16-20 are rejected for the same reason as claim 15 because they depend from claim 15 and fail to remedy the indefiniteness of claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Scientific Reports vol. 3, article 2855 (2013)).
Independent claim 1 recites a method of using molecular dynamics analysis of variant molecules in combination with classification by machine learning and ranking functional effects of the variant molecules.
Dependent claim 2 further recites a process analyzing variants that are variant proteins. Dependent claim 3 further recites a process of analyzing variants that cause a disease. Dependent claim 4 further recites a process of analyzing variant proteins that cause a genetic disease. Dependent claim 15 further recites a process of analyzing a functional effect that is causes by the variant molecules. Dependent claim 16 further recites a process of analyzing a functional effect that is with respect to binding of a ligand. Dependent claim 17 further recites an embodiment of a process of analyzing a ligand that is a small molecule. Dependent claim 20 further recites a process of providing information for designing a drug for treatment for disease.
Wang et al. shows on page 1 that epidermal growth factor receptor (EGFR) inhibitors gefitinib and erlotinib (which are EGFR ligands) are in wide use clinically to treat non-small cell lung cancer, and that some mutations in EGFR can limit the effectiveness of EGFR inhibitors. Wang et al. shows at the bottom of page 1 and the top of page 2 in the abstract and the bottom of the page a process of analyzing mutations as 3D structures to analyze binding to EGFR-inhibitor molecules by use of extreme learning machines. Wang et al. shows in Figure 1 and page 2 structures of mutant EGFR molecules complexed with EGFR inhibitors gefitinib and erlotinib. Molecular dynamics simulations of the structure of the complexes are shown on page 3. Binding free energies of binding of the inhibitor to EGFR is discussed on page 3 and Figure 4. An extreme learning machine model of classification of the inhibitor drug resistance for each patient 
Wang et al. does not show ranking variant molecules.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rank the variant macromolecules with respect to binding to EGFR inhibitors because Wang et al. determines binding affinities of EGFR variants of different patients to EGFR inhibitors in clinical use and that mutations that limit the effectiveness of the inhibitors exist in patient populations. The ranking of effectiveness of different EGFR inhibitors for different patients would allow for choosing the most effective EGFR inhibitor for the patient.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1-4, 15-17, and 20 above, and further in view of Saladino et al. (Current opinions in Structural Biology vol. 37, pages 108-114 (2016)).
Claim 6 further recites a process of generating a conformational landscape of analyzed proteins.
Wang et al. as applied to claims 1-4, 15-17, and 20 above does not show generating a conformational landscape of analyzed proteins.
Saladino et al. shows in the abstract that molecular dynamics can be used to probe the effect of mutations on conformational dynamics of proteins. On page 108 Saladino et al. states that proteins have an ensemble of conformations that move on a complex conformational landscape, and that substitutions of amino acids in mutant proteins can affect the free energy landscape and alter the conformational landscape of the variant protein. Saladino et al. shows on page 108 computer algorithms that allow for analysis of molecular dynamics to determine the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Wang et al. as applied to claims 1-4, 15-17, and 20 above by determining the conformational landscape of variant proteins because Saladino et al. provides guidance to use molecular dynamics data to determine the conformational landscape of variant proteins and gain insights on the effect of mutations in variant proteins.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1-4, 15-17, and 20 above, and further in view of Shao et al. (Journal of Chemical Theory and Computation vol. 3, pages 2312-2334 (2007)).
Claim 7 further recites a process of clustering variant protein structures. Claim 8 further recites a process of using root mean square deviation to cluster structures. Claim 9 further recites a process of quantifying structural and energetic features within each conformational population. Claim 10 further recites a process of using unsupervised clustering to identify variant structures.
Wang et al. shows use of root mean square deviation to determine structures on variant proteins on page 3. Wang et al. does not show clustering variant protein structures.
Shao et al. et al. shows a review of clustering algorithms of molecular dynamics trajectory data in the abstract and throughout. Shao et al. shows on page 2313, first column, that it is useful to cluster molecular configurations into subsets based on the similarities of their conformations. Clustering methods are shown at least at page 2314, second column. Use of root mean squared data is discussed on the first column of page 2313 and the second column of page 2314. Because 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Wang et al. as applied to claims 1-4, 15-17, and 20 above by use of the molecular dynamics clustering techniques of Shao et al. because Shao et al. provides guidance to cluster molecular dynamics results to determine subsets of conformations of molecules.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1-4, 15-17, and 20 above, and further in view of Shao et al. as applied to claims 7-10, and further in view of Bhakat et al. (Molecular Biosystems vol. 10, pages 2215-2228 (2014)).
Claim 11 recites a process of performing principal component analysis (PCA) on the datasets. Claim 12 recites a process of using PCA to determine distributions of structures. Claim 13 recites a process of using a PCA plot to rank variant and wild type proteins. Claim 14 recites using variant protein ranking to determine disease phenotypes.
Wang et al. as applied to claims 1-4, 15-17, and 20 above, and further in view of Shao et al. as applied to claims 7-10 makes obvious ranking variant proteins to determine disease phenotypes of EGFR inhibitor resistance. Wang et al. as applied to claims 1-4, 15-17, and 20 above, and further in view of Shao et al. as applied to claims 7-10 does not show use of PCA analysis.
Bhakat et al. shows in the abstract use of PCA to analyze mutant HIV RT proteins for resistance to drug ligands. Bhakat et al. shows further use of PCA analysis on Figure 11 and section 2.4 to distinguish properties of wild type and mutant HIV RT proteins.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1-4, 15-17, and 20 above in view of Hou et al. (Proteins vol. 74, pages 837-846 (2009)).
Claim 18 recites a process of analyzing variant molecules that are an enzyme and a ligand substrate.
Wang et al. as applied to claims 1-4, 15-17, and 20 above does not show a process of analyzing variant molecules that are an enzyme and a ligand substrate.
Hou et al. shows in the abstract a process of analyzing HIV-1 protease variants that are resistant to drug substrates. Molecular dynamics and support vector machines (a type of machine learning technique) are used to analyze the resistant and nonresistant variants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Wang et al. as applied to claims 1-4, 15-17, and 20 above by analyzing an enzyme-substrate interaction of variant enzymes because Hou et al. shows a process similar to that of Wang et al. to analyze resistance of HIV-1 protease (an enzyme) and drug inhibitors ( substrates) for the purpose of analyzing efficacy of drugs to treat HIV-1 variants.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1-4, 15-17, and 20 above in view of Morozov et al. (Nucleic Acids Research vol. 33, pages 5781-5798 (2005)).
Claim 19 recites a process of analyzing variant nucleic acids and a nucleic acid binding protein ligand.
Wang et al. as applied to claims 1-4, 15-17, and 20 above does not show a process of analyzing variant nucleic acids and a nucleic acid binding protein ligand.
Morozov et al. shows analysis of binding between variant DNA sequences and a DNA binding protein using structural models of the variant DNA in contact with the DNA binding protein. Methods and results are shown on pages 5782-5785 and binding free energies are determined from the structures. Results of different DNA sequences are shown in figures 5 and 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Wang et al. as applied to claims 1-4, 15-17, and 20 above by analyzing variant DNA and a nucleic acid binding protein because Morozov et al. shows use of structural data of DNA in contact with a DNA binding protein to determine free energy of binding of the variant DAN-protein complexes, which can be used to study the importance of DNA sequence in DNA-protein interactions.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631